Case 1:17-cv-07273-WFK-SMG Document 46 Filed 06/18/19 Page 1 of 1 PageID #: 226
                                                                                                FILED
                                                                                             IN CLERK'S OFFICE
                                                                                         US DISTRICT COURT E.D.N.Y.

                                                                                         *     JUN 18 2019       *
    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK                                                         BROOKLYN OFFICE
    -----------------------------------X
    U.S. EQUAL EMPLOYMENT                                                    No. 17 Civ. 7273 (WFK)(SMG)
    OPPORTUNITY COMMISSION,

                             Plaintiff,                                      STIPULATION OF DISMISSAL
                                                                             WITH PREJUDICE
    JAMES GRAVELY,

                             Plaintiff-Intervenor,

              -against-

    AARONS, INC.,
                                   Defendant.
    - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

              IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

    counsel for James Gravely and Aarons, Inc. respectively, that the Complaint-In-Intervention is

    hereby dismissed with prejudice pursuant to Fed. R. Civ. P. Rule 4l(a)(2), with all parties to bear

    their own costs.


    Dated; New York, New York
           June 1-::t, 2019




                                                                                       G·  R. Merrill
                                                                                       Anshel Joel Kaplan
   534 Broad How Road, S1,.1ite 275                                      620 Eighth Avenue
   Melville, New York 11747                                              New York, New York 10018
   (631) 499-9100                                                        (212) 218-5500
   Attorneys for Plaintiff-Intervenor                                    Attorneys for Defendant Aaron's, Inc.



                            s/WFK




   S69S1566v.J
